        Case 1:17-cr-00350-LAP Document 1364 Filed 08/13/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                 17 Cr. 350 (LAP)
               -against-
                                                        ORDER
MAMUKA CHAGANAVA,

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Mr. Chaganava’s motion for

compassionate release (see dkt. no. 1363).           The Government may

file any opposition no later than September 10, 2021.             Mr.

Chaganava may file a reply, if any, no later than September 24,

2021.

    SO ORDERED.

Dated:      New York, New York
            August 13, 2021

                                    ____________________________
                                    LORETTA A. PRESKA
                                    Senior United States District Judge
